Citation Nr: 1544969	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for left knee traumatic arthritis, status post tibial plateau fracture requiring a brace.

2. Entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine, T11-12 compression fracture deformity.  

3. Entitlement to an evaluation in excess of 10 percent for limitation of extension, left knee.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1967 and from August 1969 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California.

The Veteran testified before the Board at a September 2013 hearing, via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in November 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran new examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. During the appeal period, at worst, the Veteran's left knee disability is  manifested by instability requiring a brace, a meniscus tear, and pain, fatigue, weakness, and lack of endurance causing functional loss.  The evidence of record is against a finding of left knee ankylosis, removal of the semilunar cartilage, genu recurvatum, flexion limited to 45 degrees or less, or extension limited to 10 degrees or more. 

2. During the appeals period, at worst, the Veteran's degenerative changes of the lumbar spine, T11-12 compression fracture deformity, is manifested by forward flexion of 50 degrees; extension of 10 degrees; right and left lateral flexion of 10 degrees; and right and left lateral rotation of 10 degrees, with functional loss due to flare-ups, pain, fatigue, and lack of endurance.  The evidence of record is against a finding of spinal ankylosis.

3. The Veteran's service-connected disabilities rendered him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for left knee traumatic arthritis, status post tibial plateau fracture requiring a brace, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.20, 4.40, 4.71a, Diagnostic Codes 5024-5260, 5262-5263 (2015).

2. The criteria for an evaluation in excess of 20 percent for degenerative changes of the lumbar spine, T11-12 compression fracture deformity, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.71a, Diagnostic Code 5237 (2015). 

3. The criteria for a rating in excess of 10 percent for limitation of extension, left knee, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.20, 4.40, 4.71a, Diagnostic Code 5261 (2015).

4. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through an August 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA treatment records are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in September 2009 and January 2015.  These examinations are adequate for the purpose of evaluating the Veteran's disabilities, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Rating Schedule

The Veteran contends that he is entitled to a rating in excess of 40 percent for his service-connected left knee traumatic arthritis, status post tibial plateau fracture requiring a brace, in excess of 20 percent for his service-connected degenerative changes of the lumbar spine, T11-12 compression fracture deformity, and in excess of 10 percent for his separately rated limitation of extension, left knee.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  
Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.
  
The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2015).

A. Left Knee

Throughout the appeal period, the Veteran's left knee left knee traumatic arthritis, status post tibial plateau fracture requiring a brace has been evaluated as 40 percent disabling pursuant to Diagnostic Code 5257-5262.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflect the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  Diagnostic Code 5257 pertains to impairment of the knee, recurrent subluxation or lateral instability.  Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5262. 
Moreover, throughout the appeal period the Veteran has been awarded a separate evaluation of 10 percent for limitation of extension, left knee, pursuant to Diagnostic Code 5261 pertaining to limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2015).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a "slight" impairment, 20 percent rating for a "moderate" impairment, and 30 percent rating for a "severe" impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Diagnostic Code 5258 directs that when semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2015).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

Under Diagnostic Code 5262 impairment of the tibia and fibula in the form of malunion with slight knee or ankle disability warrants a 10 percent evaluation; malunion with moderate knee or ankle disability warrants a 20 percent evaluation; malunion with marked knee or ankle disability warrants a 30 percent evaluation; and nonunion with loose motion requiring a brace warrants a 40 percent evaluation. 38 C.F.R. § 4.71a; Diagnostic Code 5262 (2015).

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

Turning to the evidence of record, the Veteran was provided a VA orthopaedic examination in September 2009.  At the time of the examination the Veteran reported sharp knee pain with give-way, throbbing, locking, weakness, and tingling.  Pain was constant in nature and reported to be a nine on a scale of one to ten.  He noted that laying down helps reduce pain.  The Veteran stated that he felt fatigue, weakness, and lack of endurance following repetitive use testing.  Flare-ups, lasting up to eight to ten days, resulted from sitting, standing, bending, stooping, pushing, pulling, overhead work, kneeling, crawling, squatting, and walking.  The Veteran described using a cane, brace, and crutches often over the last three years to help with ambulation, all this results in very limited activities of daily living.  

Physical examination revealed synovial swelling, effusion, popliteal swelling, positive compression test, tenderness, ligament and rotatory instability, a positive drawer test, positive McMurray sign.  Left knee flexion was to 60 degrees and extension was to negative 10 degrees.  Based on the examiner's description of the left knee measurements they appear to have been taken following three repetitions of movement.  The limited motion following repetitions was indicated to be the result of pain, fatigue, weakness, lack of endurance, and loss of coordination.  

The Veteran was provided another VA examination in January 2015.  Range of motion of the left knee was flexion to 100 degrees and extension to 5 degrees.  The Veteran was noted to have functional loss and his abnormal range of motion was noted to contribute to this function loss.  The Veteran did not report that flare-ups affect his left knee function.  There was pain throughout the range of motion on flexion and extension.  There was pain on weight bearing.  Localized tenderness or pain on palpation of the joint or associated soft tissue was shown.  Repetitive use testing resulted in flexion to 90 degrees and extension to 5 degrees.  Pain, fatigue, weakness, and lack of endurance after repetitive use were noted to limit functional ability.  Additional contributing factors to the left knee disability included swelling, instability of station, and disturbance of locomotion.  No ankylosis was reported and joint stability tests returned normal results.  A semilunar cartilage condition was noted in the form of a meniscal tear with frequent episodes of joint pain.  The Veteran was noted to use a cane constantly.  Diagnostic testing documented traumatic arthritis.  Objective evidence of crepitus was also found.  

The Veteran has also submitted statements throughout the appeals period noting the use of a cane and knee brace.  The Veteran reported that the knee brace assisted with stability and had to be increased in size to accommodate swelling.  He further reported that walking, standing, and sitting are extremely painful.  Standing, sitting, stooping, bending, pushing, pulling, kneeling, crawling, squatting, and walking were noted to cause severe pain to flare-up and last for several days.  April 2009 and August 2009 Veteran's Statements, August 2013 BVA Memorandum.

Furthermore, in September 2013 the Veteran testified that he can stand for about 15 minutes or walk about half a block before his knee starts to bother him.  He also reported stability problems that are helped by the use of assistive devices such as crutches, a cane, and a brace.  He reported that sitting causes pain and elevating his leg or lying down is the most comfortable positions.  

Include in the claims file as well are the Veteran VA treatment records from throughout the appeal period.  These records do not reveal a disability picture substantively different from the one shown by the VA examination reports and Veteran statements discussed above.  

Having considered the evidence of record, the Board finds the Veteran's left knee disability does not warrant an increased rating.  Foremost, the Veteran left knee is currently rated as 40 percent pursuant to Diagnostic Code 5257-5262.  Diagnostic Code 5262 does not provide for a schedular rating in excess of 40 percent.  In fact, in regards to the knee, only the Diagnostic Codes 5256 and 5261, knee ankylosis and limitation of leg extension, respectively, provide for ratings in excess of 40 percent.  The Veteran has already been assigned a separate rating for limitation of left leg extension and that will be addressed in more detail below. The evidence of record does not support a finding of left knee ankylosis.  Therefore, under the Rating Schedule a higher rating for the left knee can only be achieved by the award of separate ratings for distinct disability.     

A separate rating for instability is not warranted under Diagnostic Code 5257.  As noted the first four numbers of a hyphenated diagnostic code reflect the diagnosed disability.  So while the evidence of record shows the Veteran suffers from some left knee instability his rating already contemplates such disability as shown by his rating being assigned under Diagnostic Code 5257-5262.  It just happens his instability more nearly approximates the disability under Diagnostic Code 5262.  Therefore, assigning a separate rating under Diagnostic Code 5257 would amount to awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.

Similarly, it would also amount to pyramiding if the Board was to assign a separate rating under Diagnostic Code 5258.  The Board acknowledges that the Veteran suffers from a semilunar cartilage injury in the form of a meniscus tear; however, the instability, limitation of motion, pain, and other functional impairments of the left knee resulting from the Veteran's meniscus tear are already contemplated by the ratings assigned under Diagnostic Codes 5257-5262 and 5261.

Also, though a separate rating could be assigned for limitation of left leg flexion or extension without resulting in pyramiding, the evidence of record does not support an increased rating under the relevant diagnostic codes.  During the appeals period, at worst, the evidence shows the Veteran's left leg is limited to flexion of 60 degrees.  Such range of motion warrants no more than a noncompensable rate under Diagnostic Code 5260 for limitation of motion.  The Veteran has already been assigned a separate rating of 10 percent pursuant to Diagnostic Code 5261.  However, during the appeals period, the evidence does not show an increased rating is warranted as the Veteran's left leg extension is not limited to 15 degrees or more.

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigue, weakness, and lack of endurance pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, such factors do not appear to limit the Veteran extension or flexion to such an extent that the left leg is limited in motion to 45 degrees of flexion or to 15 degrees of extension, i.e., the requirements for higher ratings under Diagnostic Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, this functional loss does not result in disability such that a higher rating is warranted under any of the other codes associated with rating a knee disability.  

Finally, the January 2015 VA examination report indicates the Veteran has scars related to treatment of his left knee condition.  However, these scars are described as not being painful or unstable of their own accord or totaling an area greater than 39 square centimeters.  As such, a sperate compensable rating for scars is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, or 7805.

In summation, a rating in excess of 40 percent is not warranted for left knee traumatic arthritis, status post tibial plateau fracture requiring a brace, or in excess of 10 percent for limitation of extension, left knee.  Only two Diagnostic Codes covering left knee symptomatology allow for schedular rating in excess of 40 percent.  One is Diagnostic Code 5256 pertaining to knee ankylosis a condition from which the Veteran does not suffer.  The other is Diagnostic Code 5261 pertaining to limitation of leg extension.  The Veteran is already separately rated at 10 percent for this and the evidence of record is against a finding that a higher rating is warranted.  Moreover, the Veteran's left knee symptomatology shows he is not entitled to separate ratings under any other diagnostic codes.  There is no genu recurvatum or removal of semilunar cartilage.  He has limitation of flexion but not to such an extent that a separate compensable rating is warranted.  He has a semilunar cartilage condition in the form of a meniscus tear and instability but that symptomatology is covered by his current 40 percent rating.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Lumbar Spine

Throughout the appeal period, the Veteran's degenerative changes of the lumbar spine, T11-12 compression fracture deformity, has been evaluated as 20 percent disabling pursuant to Diagnostic Code 5237 pertaining to lumbosacral or cervical strain.  

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Turing to the evidence of record, the Veteran was provided a VA orthopaedic examination in September 2009.  At the time of the examination the Veteran reported sharp back pain with throbbing, locking, weakness, and tingling.  Pain was constant in nature and reported to be a nine on a scale of one to ten.  He noted that laying down helps reduce pain.  The Veteran stated that he felt fatigue, weakness, and lack of endurance following repetitive use testing.  Flare-ups, lasting up to eight to ten days, resulted from sitting, standing, bending, stooping, pushing, pulling, overhead work, kneeling, crawling, squatting, and walking.  The Veteran described using a cane, brace, and crutches often over the last three years to help with ambulation.  No incapacitating episodes were reported to have occurred in the previous twelve months.  All this results in very limited activities of daily living.  

Physical examination revealed no scoliosis, normal lordosis, normal pelvic obliquity, normal Trendelenburg, no scar, and no atrophy.  He could not walk on his toes or his heels and could not squat.  The VA examiner observed localized tenderness in the lumbar paraspinal areas.  Range of motion of the thoracolumbar spine was found to be: forward flexion of 60 degrees; extension of 10 degrees; right and left lateral flexion of 10 degrees; and right and left lateral rotation of 10 degrees.  The combined range of motion of the thoracolumbar spine was 110 degrees.  Based on the examiner's description of the thoracolumbar spine measurements they appear to have been taken following three repetitions of movement.  The limited motion following repetitions was indicated to be the result of pain, fatigue, weakness, lack of endurance, and loss of coordination.  

The Veteran was provided another VA examination in January 2015.  Range of motion of the thoracolumbar spine was found to be: forward flexion of 60 degrees; extension of 20 degrees; right lateral flexion of 25 degrees; left lateral flexion of 20 degrees; and right and left lateral rotation of 30 degrees.  The combined range of motion of the thoracolumbar spine was 185 degrees.  Following repetitive use testing, forward flexion was further limited to 50 degrees making the combined range of motion 175 degrees.  The limited range of motion was reported to contribute to functional loss, including difficulty in bending to tie shoes or put on pants; an inability to kneel, squat, climb stairs, or run; and limited walking even with the use of a cane.  Other factors noted to contribute to functional loss included pain, fatigue, and lack of endurance.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  The VA examiner reported no evidence of pain on weight bearing, localized tenderness or pain on palpation of joint or soft tissue of the thoracolumbar spine, radicular pain or other signs or symptoms due to radiculopathy, other neurologic abnormalities, ankylosis of the spine, or intervertebral disc syndrome.  Diagnostic testing did reveal arthritis, stenosis, and spondylolisthesis.  It was noted the Veteran used a cane constantly.     

The Veteran has submitted statements throughout the appeals period noting his back disability results in pain across the waist and hips causing sitting, standing, and driving to be difficult.  He also reports the use of a back brace daily.  Flare-ups of pain are noted to occur and back pain is reported to be a nine, on a scale of one to ten, 95 percent of the time.  April 2009 and August 2009 Veteran's Statements, August 2013 BVA Memorandum.

Furthermore, in September 2013 the Veteran testified that pain runs across his low back and goes into his legs.  The Veteran said, to reduce problems with his back, when he is home he mostly lays on a sofa or in bed.  He reported putting a door in his bed and laying on it from time to time because the hard surface provides some relief. 

Also include in the claims file are the Veteran's VA treatment records from throughout the appeal period.  These records do not reveal a disability picture substantively different from the one shown by the VA examination reports and Veteran statements discussed above.  The Board does note that VA treatment records from 2014 show the Veteran reported being bedridden for days at a time because of his service-connected disabilities.    

Having considered the evidence of record, the Board finds the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent.  The evidence is against a finding that forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  Also, there is no evidence of favorable or unfavorable ankylosis of the entire spine or entire thoracolumbar spine.   

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigue, and lack of endurance pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, such factors do not appear to limit lumbar spine forward flexion to 30 degrees or less, i.e., the requirements for higher ratings under General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  

Finally, the Veteran has asserted that a rating of 60 percent is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  First, the Board notes that the evidence of record is against a finding of a diagnosis of intervertebral disc syndrome indicating that rating under the General Rating Formula for Diseases and Injuries of the Spine is more appropriate.  Second, incapacitating episodes is the integral factor in all the ratings under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  These episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).  The evidence of record is against a finding that the Veteran's bed rest was prescribed by a physician or due to intervertebral disc syndrome.  

In summation, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's degenerative changes of the lumbar spine, T11-12 compression fracture deformity at any point during the appeals period.   This is because forward flexion of the thoracolumbar spine has not been shown to be limited to 30 degrees or less during the appeals period.  Moreover, there is no evidence of favorable or unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  Additionally, the Veteran lumbar spine disability picture does not show a rating based on intervertebral disc syndrome is warranted.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  
II. Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee and lumbar spine disabilities and the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provided for ratings based on the frequency and severity of limitation of motion of the leg and spine as well as ratings based on instability of the knee and problems with the semilunar cartilage.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system will be considered one disability.  Id.

The Veteran's service connected disabilities are left knee traumatic arthritis, status post tibial plateau fracture requiring a brace, evaluated as 40 percent disabling; lumbar spine, T11-12 compression fracture deformity, evaluated as 20 percent disabling; limitation of extension, left knee, evaluated as 10 percent disabling; and tonsillectomy, evaluated as noncompensable.  The Veteran's combined disability rating is 60 percent.  All the compensable disabilities are of the orthopedic system therefore they will be considered one disability pursuant to 38 C.F.R. § 4.16(a).  Thus, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Turning to the record, the Veteran is reported to have obtained a High School Diploma, G.E.D., Hotel Restaurant Certificate, a Bachelor of Arts Degrees in Business Administration, and a Master Degree in Business Administration (MBA).  His work history includes working as an apartment manager for approximately two years, a general manager for approximately three years, a limousine driver for approximately two years, manager of a chain restaurant for approximately five years, a real estate broker for approximately five years, and a security officer for approximately eight months.  The Veteran worked around 2007 when he retired early from being a real estate broker because he was no longer able to sit, stand, or walk as need for his employment.  His hope was to eventually return to the workforce, which he attempted to do around 2012 when he obtained employment as a security officer.  He proved incapable of performing the duties required of a security officer because of his service connected disabilities and left the workforce for the final time after approximately eight months.  October 2012 VA Form 21-8940, August 2013 VA Form 21-4192, August 2013 BVA Memorandum, September 2013 Board Hearing Trans., and January 2015 VA Social Work Note.

The Veteran was provided VA examinations of his left knee and lumbar spine in January 2015.  The VA examiner was asked to address the functional impact of these disabilities.  The VA examiner concluded it is more likely than not the Veteran's service connected left knee and lumbar spine disabilities cause enough functional limitations to impact both sedentary and physical employability.  The examiner's rational for this conclusion included that the left knee and spine are severe conditions; the spine shows severe spinal stenosis, spondylolisthesis, and compression fractures; the knee is terrible with severe end stage osteoarthritis; and because of this the Veteran cannot run, climb, kneel, squat, carry more than 15 pounds, or be in one position for too long.

Also in January 2015 a VA social worker examined the Veteran and commented on the functional impact of the Veteran's service-connected disabilities.  After an examination and thorough review of the Veteran medical and work history the VA social worker concluded the Veteran's service-connected left knee and spinal disabilities, "without regard to his age or the impact of non-service connected disabilities, either alone or in the aggregate, do preclude him from securing or maintaining substantially gainful employment in light of his work history and level of education."  In support of this conclusion, it was noted that the Veteran has an MBA and an extensive work history in management and food service; however, due to his inability to stand for long periods of time or walk for long distances he is unable to secure gainful employment.  The social worker was also of the opinion that the Veteran's service-connected disabilities were of such a nature that they precluded accommodations by employers.  

The Board finds the evidence supports the Veteran's claim for a TDIU.  In reaching this conclusion the Board is persuaded by the January 2015 opinions of the VA examiner and the VA social worker.  The Board acknowledges that the VA examiner only concluded that left knee and lumbar spine disabilities cause enough functional limitations to impact both sedentary and physical employability.  However, this opinion read in light of the social worker's direct finding that the Veteran's service-connected disabilities prevented gainful employment convinces the Board that the weight of the evidence favors a finding that the Veteran is incapable of performing the physical and mental acts required by employment.  While the Veteran has higher education and extensive work experience that would lend itself to maintaining less physically demanding sedentary employment, the conclusions of the VA examiner and social worker weighs in favor of finding that the service-connected disabilities would have such a severe impact on sedentary employment that gainful employment cannot be maintained.  

As such, the Veteran meets the schedular criteria for TDIU and is unemployable, thus entitlement to a TDIU is warranted in the instant case.



ORDER

A rating in excess of 40 percent for left knee traumatic arthritis, status post tibial plateau fracture requiring a brace, is denied.

A rating in excess of 20 percent for degenerative changes of the lumbar spine, T11-12 compression fracture deformity, is denied.  

A rating in excess of 10 percent for limitation of extension, left knee, is not denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


